Citation Nr: 1020880	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-07 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
VA pension benefits in the principal amount of $26, 960.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel



INTRODUCTION

The Veteran served on active duty from November 1945 to 
November 1946.  The appellant in this matter is the Veteran's 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision issued by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) of the Philadelphia, Pennsylvania, 
Regional Office (RO), which denied the appellant's request 
for a waiver of the recovery of an overpayment of benefits. 


FINDINGS OF FACT

1. An overpayment of $26,960.00 was properly created as a 
result of the appellant's concurrent receipt of Social 
Security Administration and VA pension benefits. 

2. The indebtedness did not result from fraud, 
misrepresentation, or bad faith on the part of the appellant.

3.  The recovery of the overpayment would result in undue 
financial hardship on the appellant.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits would violate 
the principles of equity and good conscience; therefore, the 
recovery is waived. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions. Barger 
v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 
5302 (West 2002).

Waiver of Overpayment

The record reflects that in March 1985, the appellant applied 
for pension benefits by filing a VA Form 21-534.  The 
appellant began receiving pension benefits effective March 1, 
1985.

In a December 2002, letter the RO notified the appellant that 
her pension award was based on having no net annual income.  
She was advised that she should report any changes in her 
income, and that she should notify VA if she began receiving 
Social Security benefits.

According to the VA committee on waiver of indebtedness 
(COW), a January 2007 audit showed the appellant was 
receiving Social Security Administration (SSA) benefits of 
$702 per month.  In March 2007 a "SHARE SSA inquiry" showed 
she had been receiving SSA benefits since February 2003.

In a March 2007 letter, PMC reportedly notified the appellant 
that it had received information from the Social Security 
Administration informing it that the appellant was receiving 
$702.00 in Social Security benefits effective February 2003 
and proposed to terminate her benefits effective April 2003.  
The appellant asked that her benefits be immediately stopped.  
Pension benefits were terminated effective April 1, 2003, 
creating an overpayment of $26,690.00.

The record contains an August 2006 SSA inquiry response 
showing that the appellant had been receiving SSA benefits 
since February 2003.

In June 2007, the appellant submitted a written request for 
waiver of the debt, stating she was responsible for herself, 
her children, her grandchildren, and her great-grandchildren.  

In December 2007, the waiver was denied by the COW.  If found 
that there was no fraud, misrepresentation, or bad faith; but 
that collection of the debt would not be against equity and 
good conscience.  It concluded that the appellant was at 
fault in creation of the debt and that waiver would result in 
unjust enrichment; though collection would cause some degree 
of hardship.

In a May 2008 statement, the appellant stated that "I simply 
did not remember to inform VA when I started to receive 
Social Security benefits."

The appellant has not specifically questioned the validity of 
the indebtedness at issue.  The appellant was not entitled to 
concurrent receipt of VA pension benefits and Social Security 
benefits during the period at issue. 38 U.S.C.A. § 5304 (West 
2002).

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran. See 38 U.S.C.A. §§ 1521, 1541 (West 2002). The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in net worth, in his or her income or that of a spouse 
or dependent child, or in another circumstance that affects 
the payment of benefits.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 
3.277(b), 3.660.  An overpayment is created when a payee has 
received monetary benefits to which he or she is not 
entitled.  38 C.F.R. § 1.962.

Here, the appellant received monthly pension payments and 
Social Security benefits concurrently from February 2003.  
The appellant was notified in March 2007 that her pension 
benefits would be terminated effective April 1, 2003 due to 
Social Security income information.  In April 2007, the 
appellant's benefits were terminated effective April 1, 2003, 
creating an overpayment of $26,690.00. 

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived. 
38 C.F.R. § 3.660(a)(3). Recovery of the overpayment of any 
VA benefits must be waived if: (1) the application for relief 
is filed in a timely manner; (2) there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
person having an interest in the waiver; and (3) recovery of 
the indebtedness from the payee who received such benefits 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c).

An application for waiver generally is timely if it is made 
within 180 days from the date of VA's notification to the 
payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  Here, the appellant was notified of the 
overpayment indebtedness in March 2007 and she filed her 
application for a waiver in June 2007.  Thus, the appellant's 
application was timely filed.

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  
The regulations provide that it is not necessary that the 
debtor undertakes conduct with actual fraudulent intent if 
such conduct is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and the 
result of that conduct is a loss to the government.  38 
C.F.R. § 1.965(b)(1).  In this regard, a waiver is not 
warranted if a material fact is misrepresented, or there is 
unfair dealing or deceptive dealing.  38 C.F.R. § 
1.965(b)(1).

The record contains no evidence of fraud, misrepresentation, 
or bad faith on the part of the appellant.  To be sure, the 
appellant failed to notify VA when she began receiving 
monthly Social Security Administration benefits.  The 
evidence does not establish that this omission was undertaken 
with the intent to seek an unfair advantage of the 
government, rather than a mistake.

With respect to the third requirement, the "equity and good 
conscience" standard is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights. 38 C.F.R. § 1.965(a).  It means arriving 
at a fair decision between the obligor (the appellant) and 
the government. 38 C.F.R. § 1.965(a).  In making such a 
decision, the following factors (which are not an all-
inclusive list) must be considered: (1) fault of the debtor; 
(2) balancing of faults; (3) changing position to one's 
detriment; (4) undue hardship; (5) defeat of the purpose for 
which benefits were intended; and (6) unjust enrichment.  38 
C.F.R. § 1.965(a).  Although the appellant only makes 
argument with respect to undue hardship, all factors will be 
addressed.

The appellant is at fault in the creation of the debt.  The 
law requires her to notify VA when her income changes. 38 
U.S.C.A. § 1506(3) (a person who is receiving pension 
benefits is required to report to VA in writing any material 
change in his or her income); 38 C.F.R. §§ 3.277(b), 3.660.  
In a May 2008 statement, the appellant stated she "simply 
did not remember to inform VA when [she] started to Social 
Security benefits."  The record, however, shows that she was 
reminded to report any receipt of Social Security benefits, 
and that this notice was provided only a few months before 
she began receiving those benefits.  The record also shows 
that she completed numerous income verification reports in 
which she was asked about her receipt of SSA benefits.  
Although the reports of record are all dated prior to her 
actual receipt of those benefits, they should have served to 
further notify her of the need to report income from SSA 
benefits.

The weight of the fault in creation of the debt is due to the 
appellant's failure to report the change in her income.  She 
avoided doing so for years after she began receiving SSA 
benefits, although she should have known that this was 
improper.  

The record also shows, however, that her receipt of SSA 
benefits was reported to VA as early as August 2006, but VA 
did not propose to reduce her benefits until March 2007.  The 
seven month delay resulted in a larger indebtedness than 
would otherwise have existed.  VA thus bears some fault in 
the creation of the debt.

There is no indication that the appellant changed position in 
response to the overpayment.

The appellant argues that to collect the debt would create 
financial hardship. (See June 2007 waiver request and VA Form 
9 received March 2009).  The COW seems to concede this fact.  

In determining whether recovery of the debt would result in 
undue financial hardship on the Veteran, applicable 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of life's basic necessities. See 38 C.F.R. § 1.965(a).  

The appellant submitted her most recent VA Form 20-5655 
Financial Status Report in May 2008.  The report indicates 
the Veteran receives Social Security benefits in the amount 
of $720.00 per month.  Her monthly expenses totaled $712.00 
per month.  No expenses were reported for clothing, or 
transportation; but her expenses included $83 per month for 
cable television and $82 per month for telephone service.  
She reported no assets, but she had previously reported that 
her home was worth approximately $40,000.  Her address has 
remained the same since 1980 and there is no indication that 
she has disposed of her home.  

The appellant's expenses are likely higher than what was 
reported in the Financial Status Report.  

The Board is therefore of the opinion that collection of the 
debt would cause undue financial hardship to the appellant.  
Indeed, the available record does not reflect that any 
portion of the debt has been recovered.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that pension benefits are 
provided to surviving spouses with limited incomes to afford 
them the necessities of life.  Recoupment of the overpayment 
would defeat the purpose of the pension program in so far as 
it could deprive the appellant of the income needed to meet 
her basic needs.

Waiver of the indebtedness would result in an unjust 
enrichment to the appellant in that she received a 
significant amount of benefits to which she was not entitled.  
Inasmuch as her income and expenses are in relative balance, 
it is unclear what happened to the excess income she received 
from VA.  This element must, however, be considered together 
with all the elements that make up the equity and good 
conscience standard. 

Given her relatively impoverished state, the likely financial 
hardship that collection would cause, and the purposes of the 
pension program, the Board finds that the equities are in 
relative balance.

Resolving reasonable doubt in the appellants favor, the Board 
concludes that recovery of the overpayment would be against 
equity and good conscience.  Waiver of recovery of the 
overpayment of improved pension benefits in the amount of 
$26,690.00 is in order.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 
1.963(a), 1.965(a).


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $26,690.00 is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


